Citation Nr: 1456619	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On November 18 , 2014, prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran that he desired to withdraw his appeal on the issue of entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims file shows that the Veteran has initiated an appeal on the issue of entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure.- The Veteran has since indicated that he desires to withdraw his appeal as to that issue.  See, November 2014 statement.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on issue listed above.  It is dismissed.

ORDER

The issue of entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure, is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


